Citation Nr: 1601942	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  09-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a prostate disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to December 1957.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO). 

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

A prostate disorder cannot be reasonably disassociated from the Veteran's active military service.


CONCLUSION OF LAW

A prostate disorder was incurred in or due to active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for a prostate disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
Service connection may be established for disability resulting from injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that his current prostate disorder began during active service; specifically, during a November 2010 hearing before the Board, he asserted that he went to sick call due to burning and abnormal urinary frequency during service.  The Veteran also asserted that he received treatment for such urinary symptoms during service by friends who were hospital corpsmen.  He reported that the same symptoms continued after separation from service, and continue to the present day.  

In this regard, the Veteran's March 1955 induction physical examination is negative for complaints or a diagnosis of a prostate disorder.  See 38 U.S.C.A. § 1111 (West 2014).  The Veteran's service treatment records and his November 1957 separation physical examination are negative for complaints for or a diagnosis of a prostate disorder.  

Post-service medical evidence of record demonstrates that the Veteran had a history of a prostate disorder.  The earliest post-service record is dated in January 1968.  In that report, the Veteran reported that he experienced urinary symptoms "off and on" and that he had seen blood in his urine approximately three years before.  Such report found that the Veteran's prostate was "moderately enlarged."  A diagnosis of prostatitis was noted.  A private record dated in 1972 notes that there was bleeding and inflamed tissue of the urinary bladder and an enlarged prostate.  A private record dated in 1983 notes the Veteran's impotence.  A private record dated in 1985 notes that the Veteran's testes were small.  A private record dated in 2004 notes that the Veteran's prostate was enlarged.  Private treatment records dated in 2000 through 2006 demonstrate complaints of urinary frequency; a history of prostatitis was noted.   
 
In February 2011, the Veteran underwent a VA examination, during which the examiner diagnosed chronic prostatitis, cystitis, and urethritis, noting that the Veteran had a prostate disorder.  The February 2011 VA examiner, whom also provided two addendum opinions in October 2011 and February 2013, found that the Veteran's current prostate disorder pre-existed military service.  The examiner based his opinion solely on the Veteran's lay statements, and not on a medical diagnosis or treatment of a prostate disorder prior to service.  The Board finds these opinions, and the bases thereof, are not clear and unmistakable evidence sufficient to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (finding that a bare conclusion not supported by any contemporaneous clinical evidence, even one written by a medical professional, without factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness).  Moreover, the examiner failed to provide the requested opinion as to whether the Veteran's current prostate disorder was directly related to his active service.  Thus, these opinions are inadequate for purposes of adjudicating the appeal.

In September 2012, the Veteran underwent a private urological evaluation; the diagnosis was prostatitis.      

In May 2014, the Veteran underwent a VA examination, during which the examiner diagnosed prostatitis, benign prostatic hyperplasia, with obstructive uropathy.  The examiner opined that the Veteran's disorder was "less likely than not" incurred in or due to service.  In providing the opinion, the examiner stated that there was no evidence in the Veteran's service treatment records to support the claim that the onset of the current prostatitis occurred during active service.  The Board finds that the May 2014 opinion is inadequate for purposes of adjudicating the appeal, as the examiner failed to consider the Veteran's reported history that he went on sick call for genitourinary symptoms while in service, that he was treated during service for urinary symptoms by friends who were hospital corpsmen, or that such symptoms have continued since service.  While the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of prostate problems, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).

In May 2015, the May 2014 VA examiner provided a supplemental opinion to the aforementioned examination.  The examiner was directed to provide an opinion as to whether the symptoms the Veteran described as occurring in service over 50 years ago and any symptoms since service were the beginning of or the cause of any current disorder, to include a prostate disorder.  The examiner indicated that the Veteran had benign prostatic hypertrophy due to aging.  The Board finds this opinion inadequate for purposes of adjudicating the appeal, as the examiner did not address the Veteran's reported in-service urinary symptoms of frequency and burning during urination; the documented post-service treatment for such symptoms, along with a diagnosis of prostatitis dating back to 1968; and the fact that the February 2011 VA examiner indicated a current diagnosis of prostatitis, which was during the appeal period.    

In October 2015, a VA examiner provided another supplemental opinion.  The examiner indicated that she reviewed the electronic claims file.  The examiner stated that the "symptoms the Veteran described as occurring in service AND PRIOR TO SERVICE over 50 years ago" and any symptoms since service are "at least as likely as not" the cause of any current or previously diagnosed prostate disorder.  In providing this opinion, the examiner stated "if the Veteran's report of undocumented symptoms during military service are to be considered fact then the Veteran's report of undocumented symptoms prior to military service are also considered fact."  The Board finds this opinion inadequate because of its reliance upon insufficient reasons and bases, as the examiner was inappropriate in assuming that it was the examiner's job to interpret the relevant law and regulations pertinent to this case.  As above, the Veteran's induction examination is negative for complaints or a diagnosis of a prostate disorder, and is considered sound on entrance in the absence of clear and unmistakable evidence.  See 38 U.S.C.A. § 1111.     

In sum, the evidence of record demonstrates that the Veteran has consistently reported that he went to sick call due to burning and abnormal urinary frequency during service.  The Veteran also asserted that he received treatment for such urinary symptoms during service by friends who were hospital corpsmen.  He further reported that the same symptoms continued after separation from service, and continue to the present day.  The Board finds these statements are both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay statements are competent evidence of what comes through the senses); see also Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Moreover, in the aforementioned January 1968 treatment record, the Veteran reported that he experienced urinary symptoms "off and on" and that he had seen blood in his urine approximately three years before.  These statements are evidence that the Veteran experienced relevant symptomatology prior to the January 1968 private medical report, and are consistent with the Veteran's claims that he experienced continuity of urinary symptoms after separation from service.  Prostatitis was diagnosed in 1968 and the record reflects that the Veteran has experienced prostate problems throughout the past 50 years.  In February 2011, chronic prostatitis was diagnosed by a VA examiner, and the examiner noted that the Veteran had a prostate disorder.  Accordingly, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for a prostate disorder. 
 

ORDER

Service connection for a prostate disorder is granted.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


